
	

113 S2418 IS: Bankruptcy Fairness and Employee Benefits Protection Act of 2014
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2418
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Mr. Rockefeller (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 and title 29, United States Code, to increase the amount of unsecured claims for
			 salaries and wages given priority in bankruptcy, to provide for
			 payments to retirees to compensate for lost health insurance benefits
			 resulting from the bankruptcy of their former employer, to protect the
			 health benefits of employees and retirees, and for other purposes.
	
	
		1.Short
			 title
			(a)Short
			 titleThis Act may be cited as the Bankruptcy Fairness and Employee Benefits Protection Act of 2014.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title.
					TITLE I—Fairness for employees and retirees in corporate bankruptcies
					Sec. 101. Prohibition of unfair reductions to employee and retiree benefits.
					Sec. 102. Payment of insurance benefits to retirees.
					Sec. 103. Fair treatment of compensation.
					Sec. 104. Venue; change of venue.
					Sec. 105. Protection of benefits in chapter 9 bankruptcy.
					Sec. 106. Requirement to make pension contributions.
					TITLE II—Protection of employee and retiree health benefits
					Sec. 201. Notification of extent to which health benefits can be modified or terminated.
					Sec. 202. Protection of retirees under certain collectively bargained agreements.
					Sec. 203. Comptroller General report.
				
			IFairness for employees and
			 retirees in corporate bankruptcies
			101.Prohibition of unfair reductions to employee and retiree benefits
				(a)Collective
			 bargaining agreementsSection 1113 of title 11, United States
			 Code, is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A), by striking necessary modifications in the employees benefits and protections that are necessary to permit the
			 reorganization of the
			 debtor and insert minimum modifications in the employees benefits and protections that are necessary to prevent the
			 liquidation of the
			 debtor; and
						(B)by adding at the
			 end the following:
							
								(3)(A)If the proposal made
				under paragraph (1) provides for a modification of the health
			 insurance
				benefits of employees of the debtor, the proposal shall provide for
			 a
				modification of the health insurance benefits of officers and
			 directors of the
				debtor—
										(i)to, at a minimum,  be comparable to the modification of health insurance benefits of
				employees of the debtor; and
										(ii)such that the health insurance
				benefits of officers and directors are not more generous than those
			 of employees
				of the debtor.
										(B)If the proposal made under paragraph
				(1) provides for a modification of any benefit of employees of the
			 debtor other
				than health insurance benefits, including wages and pension
			 benefits, the
				proposal shall provide for a modification of such benefit of
			 officers and
				directors of the debtor that is, at a minimum, in an amount equal
			 to the percentage by
			 which such
				benefit of employees of the debtor was
				modified.
									; 
						(2)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking subsection (b)(1) and inserting paragraphs
			 (1) and (3) of subsection (b);
						(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
						(C)by inserting
			 after paragraph (1) the following:
							
								(2)the debtor
				established by clear and convincing evidence that any modification
			 of the
				benefits and protections of an employee of the debtor proposed
			 under subsection (b)(1) is the minimum modification necessary to prevent
			 the
			 liquidation of the
				debtor;
								;
				and
						(3)by adding at the
			 end the following:
						(g)The rejection of a collective bargaining agreement
			 under this
				section constitutes a breach of the agreement, and shall entitle
			 employees of
				the debtor to a claim for
				damages.
							.
					(b)Health
			 insurance benefits of retired employeesSection 1114 of title 11,
			 United States Code, is amended—
					(1)in subsection
			 (f)—(A)in paragraph (1)(A), by striking necessary modifications in the retiree benefits that are necessary to permit the
			 reorganization of the
			 debtor and insert minimum modifications in the retiree benefits that are necessary to prevent the
			 liquidation of the
			 debtor;  and(B)by adding at the end the following:
							
								(3)If the proposal
				made under paragraph (1) provides for a modification of the health
			 insurance
				benefits of retired employees of the debtor, the proposal shall
			 provide for a
				modification of the health insurance benefits of officers and
			 directors of the
				debtor—
									(A)to, at a minimum, be comparable
				to the modification of health insurance benefits of retired
			 employees of the debtor; and
									(B)such that the
				health insurance benefits of officers and directors are not more
			 generous than
				those of retired employees of the
				debtor.
									; and(2)in subsection (g)(3), by striking necessary to permit the reorganization of the debtor and insert the minimum modification necessary to prevent the liquidation of the debtor.
					102.Payment of
			 insurance benefits to retirees
				(a)In
			 generalSection 1114(j) of title 11, United States Code, is
			 amended to read as follows:
					
						(j)(1)No claim for retiree
				benefits shall be limited by section 502(b)(7).
							(2)(A)A retired employee
				whose retiree benefits are modified under subsection (e)(1) or (g)
			 shall have a
				claim in an amount equal to the value of the retiree benefits lost
			 as a result
				of the modification, which shall be reduced by the amount paid by a
			 debtor
				under subparagraph (B).
								(B)(i)In accordance with
				section 1129(a)(13)(B), a debtor shall pay a retired employee with
			 a claim
				under subparagraph (A)—
										(I)cash in an amount equal to the 2-year
				cost of premiums for continuation coverage (as defined in section
			 602 of the
				Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1162)) for the retired employee under section 602(3)
				of the Employee Retirement Income Security Act
				of 1974 (29 U.S.C. 1162(3)); or
										(II)if the retired employee is not
				eligible for continuation coverage, cash in an amount equal to the
			 2-year cost
				of premiums for a comparable health insurance plan offered through
			 a State
				Exchange, Federally Facilitated Exchange, or Federal-State
			 Partnership Exchange
				established under the Patient Protection and
			 Affordable Care
				Act (42 U.S.C. 18001 et seq.).
										(ii)Notwithstanding clause (i), if the
				court determines it to be in the interest of fairness and equity,
			 the court may
				require a debtor to pay a retired employee with a claim under
			 subparagraph (A)
				cash in an amount equal to the cost of premiums for continuation
			 coverage under
				clause (i)(I) or for a comparable health insurance plan under
			 clause (i)(II) for a period of more than 2 years.
									(iii)The amount paid by a debtor under
				this subparagraph shall not exceed the amount of the claim under
			 subparagraph
				(A).
									(C)Any amount of the claim under
				subparagraph (A) that is not paid under subparagraph (B) shall be a
			 general
				unsecured
				claim.
								.
				(b)Confirmation of
			 planSection 1129(a)(13) of title 11, United States Code, is
			 amended to read as follows:
					
						(13)The plan
				provides—
							(A)for the
				continuation, after the effective date of the plan, of the payment
			 of all
				retiree benefits (as defined in section 1114(a)), at the level
			 established
				pursuant to subsection (e)(1) or (g) of section 1114, at any time
			 before the
				confirmation of the plan, for the duration of the period the debtor
			 has
				obligated itself to provide such benefits; and
							(B)that the holder
				of a claim under section 1114(j)(2)(A) shall receive from the
			 debtor, on the
				effective date of the plan, cash equal to the amount calculated
			 under section
				1114(j)(2)(B).
							.103.Fair treatment
			 of compensation
				(a)Prohibition of
			 bonus paymentsSection 503(c)
			 of title 11, United States Code, is amended—
					(1)in paragraph (2)(B),
			 by striking or at the end;
					(2)by redesignating
			 paragraph (3) as paragraph (4); and
					(3)by inserting
			 after paragraph (2) the following:
						
							(3)a bonus payment
				to an insider of the debtor, including an incentive-based bonus
			 payment;
				or
							.(b)Increased
			 priority claim amount for employee wages and benefitsSection
			 507(a) of title 11, United States Code, is amended—
					(1)in paragraph (4)—(A)by striking
			 $10,000 and inserting $25,000; and
						(B)by striking
			 180 days and inserting 1 year; and
						(2)in paragraph (5)—(A)in subparagraph (A), by striking 180 days and inserting 1 year; and(B)in subparagraph (B)(i), by striking $10,000 and inserting $25,000.(c)Recovery of
			 excess compensationSection 547 of title 11, United States Code,
			 is amended by adding at the end the following:
					
						(j)The court, upon
				motion of a party in interest, may prohibit a transfer of
			 compensation made to
				an insider of the debtor within 1 year before the date on
			 which the
				petition is filed if the court finds, after notice and hearing,
			 that the
				transfer—
							(1)was not made in
				the ordinary course of business; or
							(2)resulted in
				unjust
				enrichment.
							.
				104.Venue; change
			 of venueChapter 87 of title
			 28, United States Code, is amended—
				(1)by amending
			 section 1408 to read as follows:
					
						1408.Venue of
				cases under title 11
							Except as
				provided in section 1410, a case under title
			 11 shall be
				commenced in the district court for the district in which the
			 largest share of
				employees, retired employees, physical assets, and operations of
			 the person or
				entity that is the subject of the case were located in the
			 year immediately
				preceding the commencement of the case.
							;
				and
				(2)in section 1412,
			 by striking to a district court for another district and
			 inserting to the district court for the district in which the principal
			 place of business in the United States of the person or entity that is the
			 subject of the case was located in the year immediately preceding
			 the
			 commencement of the case.
				105.Protection of
			 benefits in chapter 9 bankruptcySection 901(a) of title 11, United States
			 Code, is amended—
				(1)by inserting
			 507(a)(4), 507(a)(5), after 507(a)(2);
				(2)by inserting
			 1113, 1114, after 1111(b); and
				(3)by inserting 1129(a)(13), after 1129(a)(10).106.Requirement to make pension contributions(a)Requirement To pay minimum funding contributionsSubchapter I of chapter 11 of title 11, United States Code, is amended by adding at the end the
			 following:1117.Duty of debtor in possession to make required pension contributions(a)DefinitionsIn this section—(1)the term pension plan has the meaning given that term under section 3 of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002); and(2)the term required pension contributions means contributions necessary to satisfy the minimum funding standards under sections 412 and 430
			 of the Internal Revenue Code of 1986 and sections 302 and 303 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1082 and 1083),
			 including any required installment contributions.(b)RequirementA debtor in possession that sponsors a pension plan or is a member of the controlled group with
			 respect to such a plan, or the trustee of the debtor in possession, shall—(1)make all required pension contributions to the pension plan that become due after the filing of the
			 petition; and(2)make such contributions on or before the due dates specified in section 430(j) of the
			 Internal Revenue Code and section 303(j) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1083(j))..(b)Treatment as administrative expensesSection 503(b) of title 11, United States Code, is amended—(1)in paragraph (8)(B), by striking and at the end;(2)in paragraph (9), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(10)any required pension contributions under section 1117 due to be made after the filing of the
			 petition that are unpaid..(c)Perfection of statutory liens for missed pension contributionsSection 362(b) of title 11, United States Code, is amended—(1)in paragraph (27), by striking and at the end;(2)in paragraph (28), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(29)under subsection (a), of any act to perfect, or to maintain or continue the perfection of, a
			 statutory lien imposed by section 430(k) of the Internal Revenue Code of
			 1986 or section 303(k) of the Employee Retirement Income Security Act (29
			 U.S.C. 1083(k)) (which shall not be voidable under section 545 of this
			 title), for failure to make contribution payments required under those
			 sections, without regard to whether such contributions became due or
			 whether such lien arose before or after the filing of the petition..IIProtection of employee and retiree health
			 benefits
			201.Notification of extent to which health benefits can be modified or terminated(a)Inclusion in summary plan descriptionSection 102(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1022) is amended by inserting ; in the case of a group health plan (as so defined), whether the provisions of the plan permit the
			 plan sponsor or any employer participating in the plan to unilaterally
			 modify or terminate the benefits under the plan with respect to employees,
			 retired employees, and beneficiaries, and when and to what extent benefits
			 under the plan are
			 fully vested with respect to employees, retired employees, and
			 beneficiaries after the name and address of such issuer.(b)Presumption that retired employee health benefits cannot be modified or terminatedSection 502 of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1132) is amended by adding at the end the following new subsection:(n)In the case of a suit brought under this title by a participant or beneficiary relating to benefits
			 of a retired employee or the dependents of a retired employee under a
			 group health plan (as defined in section 733(a)(1)), the presumption for
			 purposes of such suit shall be that as of the date an employee retires or
			 completes 20 years of service with the employer, benefits
			 available under the plan during retirement of the employee are fully
			 vested and cannot be modified or terminated for the life of the employee
			 or, if longer, the life of the employee's spouse. This presumption can be
			 overcome only upon a showing, by clear and convincing evidence, that the
			 terms of the group health plan allow for a modification or termination of
			 benefits available under the plan and that the employee, prior to becoming
			 a participant in the plan, was made aware, in clear and unambiguous terms,
			 that the plan allowed for such modification or termination of benefits..
				202.Protection of
			 retirees under certain collectively bargained agreementsSection 8 of the National Labor Relations
			 Act (29 U.S.C. 158) is amended by adding at the end the following:
				
					(h)It shall be an
				unfair labor practice for any labor organization and any employer
			 to enter into
				any contract or agreement, express or implied, whereby the
			 organization and
				employer agree to modify the terms of any previous agreement in a
			 manner that
				would result in a reduction or termination of retiree health
			 insurance benefits provided to an employee or a dependent of an employee
			 under the previous agreement, if such modification of the terms of the
			 previous agreement occurs after the date
			 on which the employee retires.
					.
			203.Comptroller
			 General report
				(a)In
			 generalNot later than 180 days
			 after the date of enactment of this Act, the Comptroller General of the
			 United
			 States shall submit to Congress a report on the strategies that
			 corporations
			 use to avoid obligations to pay promised employee and retiree benefits.
				(b)ContentsThe
			 report under subsection (a) shall include a discussion of—
					(1)the use of
			 spin-offs, mergers, subsidiaries, bankruptcies, asset sales, and other
			 strategies to avoid obligations to pay promised employee and retiree
			 benefits;
					(2)the impact of
			 such avoidance on the financial, physical, and mental well-being of
			 employees
			 and retirees;
					(3)the impact on
			 Federal and State budgets when employers terminate or reduce the benefits
			 of
			 employees and retirees, including the costs that are incurred when
			 employees and retirees seek
			 assistance from Federal and State government programs and services as a
			 result of the termination or reduction of their employment-related
			 benefits; and
					(4)recommendations
			 to prevent corporations from evading contractual obligations to pay
			 employee
			 and retiree benefits.
					
